Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 6
b.	Pending: 1-13
Claims 1-2, 6 and 8-10 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) in view of Cho (US 20120099390).

Regarding independent claim 1, Jung discloses a magnetic data memory device (Figs. 1-17), comprising: 
an array of magnetic memory elements arranged in rows and columns (180; Fig. 1 and [0098] describes magnetic memory cell array); 
a source-line connected with each of the magnetic memory elements (Figs. 1, 8 and [0096] describes that memory cells MC are connected to first to nth source lines SL1 to SLn);
a bit-line connected with each of the magnetic memory elements (Figs. 1, 8 and [0096] describes that memory cells MC are connected to first to nth bit lines BL1 to BLn);
multiplexing circuitry connected with the source-line for selecting a sub-set of the magnetic memory elements (Fig. 1 and [0048] describes that cell array 180 may be connected to the multiplexer 190 through the source line SL and the bit line BL),
Jung is silent about wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles.
However, Cho teaches wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles (Fig. 1 along with [0016]-[0017] describes a memory array 110, a page buffer group 120, a coupling circuit 130, a sense amplifier 140, and a precharge circuit 150. The memory array 110 includes a number of memory cell blocks. Here each block is comparable to memory tiles with its own circuitry as mentioned above).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Cho to Jung such that wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles in order to improve operating speed by reducing the time for outputting data from the output terminal and the inverse output terminal of a page buffer to a global word line as taught by Cho ([0005]).

Regarding claim 2, Jung and Cho together disclose all the elements of claim 1 as above and through Jung further a plurality of source-line selector transistors, and wherein the multiplexing circuitry is connected with the source-line selector transistors for selecting the sub-set of magnetic memory elements (Fig. 9 and [0105]-[0106] describes selection transistor ST with prescribed connection).

Regarding claim 3, Jung and Cho together disclose all the elements of claim 2 as above and through Jung further the sub-set of magnetic memory elements is a column of magnetic memory elements (column and row are interchangeable).
Regarding claim 4, Jung and Cho together disclose all the elements of claim 1 as above and through Jung further multiplexor circuitry connected with the bit-line for selecting a sub-set of magnetic memory elements (Figs. 1, 8-9 and [0048] describes that cell array 180 may be connected to the multiplexer 190 through the bit line BL).

Regarding independent claim 6, Jung discloses a magnetic memory device (Figs. 1-17), comprising: 
an array of magnetic memory elements arranged in rows and columns (180; Fig. 1 and [0098] describes magnetic memory cell array); 
a plurality of multiplexed bit lines connected with a first end of each of the magnetic memory elements, the multiplexing allowing for a selection of an individual column within the array (Figs. 1, 8-9 and [0048]-[0050] describes that multiplexer 190 is connected to plurality of bit lines via one end of memory cells for specific bit line selection; which is a column); 
a plurality of multiplexed source-lines connected with a second end of each of the magnetic memory elements, the multiplexing allowing selection of an individual column in the array (Figs. 1, 8-9 and [0048]-[0050] describes that multiplexer 190 is connected to plurality of source lines via other end of memory cells for specific source line selection; which is a column),
Jung is silent about wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles.
However, Cho teaches wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles (Fig. 1 along with [0016]-[0017] describes a memory array 110, a page buffer group 120, a coupling circuit 130, a sense amplifier 140, and a precharge circuit 150. The memory array 110 includes a number of memory cell blocks. Here each block is comparable to memory tiles with its own circuitry as mentioned above).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Cho to Jung such that wherein the array of magnetic memory elements are divided into multiple memory array tiles that include one or more of pre-charger circuity, bit-line amplifier circuity, and page buffer circuity interspersed between the memory array tiles in order to improve operating speed by reducing the time for outputting data from the output terminal and the inverse output terminal of a page buffer to a global word line as taught by Cho ([0005]).

Regarding claim 7, Jung and Cho together disclose all the elements of claim 6 as above and through Jung further a word line connected with the array for selecting a row of memory elements (Figs. 8-9 shows word lines WL1 through WLm).

Regarding claim 8, Jung and Cho together disclose all the elements of claim 6 as above and through Jung further read/write circuitry connected with one or more of the plurality of bit lines and plurality of source lines (Fig. 1 and [0030], [0051], [0054] describes a write driver 200, a sense amplifier 210, and an I/O buffer 220. Those form read/write circuit and are connected through the source line SL and the bit line BL).

Regarding claim 10, Jung and Cho together disclose all the elements of claim 6 as above and through Jung further each of the magnetic memory elements is connected with an associated selector transistor (Fig. 9 shows select transistor ST).
Regarding claim 11, Jung and Cho together disclose all the elements of claim 10 as above and through Jung further a word line configured to apply a gate voltage to at least one of the selector transistors (Figs. 8-10 and corresponding section describes word line applying gate voltage to the selector transistors).


Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Cho (US 20120099390) in view of Hoya (US 20140355336).

Regarding claim 5, Jung and Cho together disclose all the elements of claim 4 as above but they do not disclose a plurality of bit- line selector transistors connected with the bit-line, and wherein the multiplexor circuitry connected with the bit-line is connected with the plurality of bit-line selector transistors to select the sub-set of magnetic memory elements.
However Hoya teaches a plurality of bit- line selector transistors connected with the bit-line, and wherein the multiplexor circuitry connected with the bit-line is connected with the plurality of bit-line selector transistors to select the sub-set of magnetic memory elements (Fig. 1 and [0013] describes a select transistor 12 which are connected in series between the bit line and MTJ 11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hoya to modified Jung such that a plurality of bit- line selector transistors connected with the bit-line, and wherein the multiplexor circuitry connected with the bit-line is connected with the plurality of bit-line selector transistors to select the sub-set of magnetic memory elements in order to accomplish a writing operation even in a miniaturized MRAM as taught by Hoya ([0059]).

Regarding claim 12, Jung and Cho together disclose all the elements of claim 6 as above but they do not disclose each of the plurality of magnetic memory devices is a magnetic tunnel junction element.
However Hoya teaches each of the plurality of magnetic memory devices is a magnetic tunnel junction element (Fig. 1 and [0013] describes magnetic tunnel junction element MTJ 11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hoya to modified Jung such that each of the plurality of magnetic memory devices is a magnetic tunnel junction element in order to accomplish a writing operation even in a miniaturized MRAM as taught by Hoya ([0059]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Cho (US 20120099390) in view of Huang (US 10741255).

Regarding claim 9, Jung and Cho together disclose all the elements of claim 10 as above and through Jung further read/write circuitry connected with the source-lines (Fig. 1 and [0030], [0051], [0054] describes a write driver 200, a sense amplifier 210, and an I/O buffer 220. Those form read/write circuit and are connected through the source line SL and the bit line BL) and wherein the bit lines are connected with a ground.
Jung does not disclose the bit lines are connected with a ground,
However Huang teaches the bit lines are connected with a ground (col:1; line:45-52 describes VDD can be applied to the word line and the source line and the bit line can be connected to ground).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Huang to modified Jung such that the bit lines are connected with a ground in order to provide sense amplifiers that determine and amplify memory cell values based on different measures of resistance as taught by Huang (col:1; line:10-14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Cho (US 20120099390) in view of Kim et al. (US 10236075).

Regarding claim 13, Jung and Cho together disclose all the elements of claim 6 as above but they do not disclose each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element.
However Kim teaches each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element (Abstract).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Jung such that each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element in order to predicting the endurance of tunnel barrier layers used in memory cells of MRAM as taught by Kim (col: 1; line:6-10).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 6 have been considered but are moot because the new ground of rejection rely on new reference Cho (US 20120099390) along with previously used references.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 20160093384) --- Figs. 1A, 3A and corresponding sections of the specification can used for amended parts of independent claims 1 and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/11/2022